Name: 1999/20/EC: Commission Decision of 22 December 1998 on financial aid from the Community for the prevention and control of classical swine fever in Belgium (notified under document number C(1998) 4385) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  Europe;  health;  means of agricultural production
 Date Published: 1999-01-12

 Avis juridique important|31999D00201999/20/EC: Commission Decision of 22 December 1998 on financial aid from the Community for the prevention and control of classical swine fever in Belgium (notified under document number C(1998) 4385) (Only the French and Dutch texts are authentic) Official Journal L 006 , 12/01/1999 P. 0022 - 0023COMMISSION DECISION of 22 December 1998 on financial aid from the Community for the prevention and control of classical swine fever in Belgium (notified under document number C(1998) 4385) (Only the French and Dutch texts are authentic) (1999/20/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 6 thereof,Whereas in February 1997 the Netherlands notified outbreaks of classical swine fever in accordance with the provisions of Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (3);Whereas some outbreaks occurred in the Netherlands in an area located in the neighbourhood of Belgium;Whereas consignments of pigs had been introduced into Belgium from holdings located in the said area of the Netherlands immediately before that classical swine fever had been confirmed;Whereas the receiving holdings were immediately identified by the Belgian authorities and registered as contact holdings;Whereas due to the direct threat of disease being spread into the territory of Belgium, the Belgian authorities immediately informed the Commission and the Member States at the Standing Veterinary Committee on the measures that were being adopted to prevent the disease;Whereas these measures included the slaughter of pigs causing the threat of spreading disease and intensive examination of the said pigs to detect early the presence of classical swine fever virus;Whereas the appearance of this disease is a serious danger to the pig sector in the Community and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, pending completion of checks by the Commission that, on the one hand, the Community veterinary rules have been observed and, on the other, that the conditions for a Community financial contribution are met, a first tranche of ECU 650 000 shall be paid;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purpose of this Decision a 'contact holding` means a holding which, based on:- the incubation period of classical swine fever,and- the results obtained by the epidemiological investigation carried out by the national veterinary authorities,can be considered threatened by the occurrence of classical swine fever.Article 2 1. A financial contribution may be granted to Belgium provided that the Commission is satisfied that the conditions laid down in Article 6 of Decision 90/424/EEC and Article 3 of this Decision are met.2. On the basis of the information so far available Belgium may obtain a first advance of ECU 650 000 in Community financial assistance for the slaughter and destruction of pigs at contact holdings.Article 3 1. The first tranche of the Community financial contribution shall be paid after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall include:(a) an epidemiological report covering each contact holding on which pigs have been slaughtered. The report shall contain information on the subjects given below in respect of each holding:- location and address,- date on which the disease threat was suspected in the contact holding,- type of epidemiological links between the contact holding and confirmed outbreaks,- number and type of pigs slaughtered and destroyed, with date,- method of killing and destruction,- type and number of samples collected and examined for classical swine fever,- date(s) of sample collection and results of examinations performed;(b) financial report including list of the beneficiaries and their address, number of animals slaughtered, date of slaughter and amount paid.Article 4 Belgium shall forward the supporting documents referred to in Article 2 not later than six months after the notification of this Decision.Article 5 1. The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of measures and expenditure in receipt of support. The Commission shall inform the Member States of the results of the checks carried out.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 (4) shall apply mutatis mutandis.Article 6 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 378, 31. 12. 1982, p. 58.(4) OJ L 94, 28. 4. 1970, p. 13.